DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
March 24, 2021
June 29, 2021
December 21, 2021
March 22, 2022
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Acquiring unit
Driving system
Estimating unit
Guidance processing unit
Map storage device
Notifying unit
Vehicle control device
Vehicle mechanism system
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the driving operation state" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the driving operation state" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102 as being  by Wada (JP-2020018770-A), hereinafter “Wada”.
Regarding Claim , 
 discloses:
An information processing device that is mountable on a vehicle, comprising:
an estimating unit configured to estimate a sickness status of a user of a digital content including a virtual space experience (¶¶0016-0019, 0023-0024, 0029); and
a notifying unit configured to notify a driver of the vehicle of information on sickness based on the sickness status of the user estimated by the estimating unit (¶¶0016-0019, 0033, 0104, 0106-0107).
Regarding Claim , 
 discloses:
wherein the notifying unit notifies the driver of a driving operation state of the driver related to occurrence of sickness, as the information on sickness (¶¶0016-0019, 0033, 0104, 0106-0107).
Claim 8 is rejected under 35 U.S.C. §102 as being anticipated by Bohrmann (DE 102019003429). US equivalent Bohrmann (US 2022/0219705) is being used for translation purposes.
Regarding Claim , 
 discloses:
A map storage device storing map data in which parameters related to a sickness likelihood are set for individual road sections (¶¶0010-0015, 0041, 0052-0053, 0058) (Claim 12, Claim 15, Claim 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  are rejected under 35 U.S.C. 103 as being unpatentable over Wada as applied above in view of Son (US 2019/0365321) hereinafter Son.
Regarding Claim , 
 discloses:
An information processing device that is mountable on a vehicle, comprising:
an acquiring unit configured to acquire at least one of internal condition or external condition of a user of a digital content including a virtual space experience (¶¶0016-0019, 0099);
an estimating unit configured to estimate a sickness status of the user based on the at least one of internal condition or external condition acquired by the acquiring unit (¶¶0016-0019, 0023-0024, 0029); and
Wada fails to explicitly disclose:
a guidance processing unit configured to perform a guidance processing such that a driving state of the vehicle is guided to suppress sickness, depending on the sickness status of the user estimated by the estimating unit.
 discloses:
a prior art  upon which the claimed invention (claimed invention) can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶0010-0015) in order to alleviate abnormal symptoms experienced by the user (¶¶0010-0015). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to alleviate abnormal symptoms experienced by the user (¶¶0010-0015) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the guidance processing unit performs an operation instruction processing to provide an instruction related to a driving operation on the vehicle, as the guidance processing (Son: ¶¶0010-0015).
Regarding Claim , 
 disclose:
wherein the vehicle is an autonomous driving vehicle controlled by a vehicle control device, and the guidance processing unit performs the operation instruction processing on the vehicle control device (Son: ¶¶0010-0015, 0081).
Regarding Claim , 
 disclose:
wherein the guidance processing unit performs a driving-route changing processing to change a driving route of the vehicle, as the guidance processing  (Wada: ¶0122) (Son: ¶0118-0119, 0130).
Regarding Claim , 
 disclose:
wherein, in the driving-route changing processing, the guidance processing unit calculates the driving route based on map data in which parameters related to a sickness likelihood are set for individual road sections. (Son: ¶0118-0119, 0130, 0149)
  are rejected under 35 U.S.C. 103 as being unpatentable over Wada and Son as applied above in view of Wan et al. (US 2019/0365321) hereinafter Wan et al.
Regarding Claim , 
 disclose:
wherein the guidance processing unit performs a driving-performance changing processing to change a setting related to a driving performance of the vehicle, as the guidance processing
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶0051, 0058) in order to adjust vehicle performance and guidance such that motion sickness is mitigated (¶¶0051-0058). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in   to adjust vehicle performance and guidance such that motion sickness is mitigated (¶¶0051-0058). (See: MPEP 2143(I)(D)).

Regarding Claim , 
 disclose:
wherein, in the driving-performance changing processing, the guidance processing unit changes at least one of parameters related to a control sensitivity of a driving system or parameters related to characteristics of a vehicle mechanism system (Wan et al: ¶0058).
  are rejected under 35 U.S.C. 103 as being unpatentable over Wada as applied above in view of Tartz (US 2022/0001893) hereinafter Tartz.
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein the notifying unit notifies the driver of a score related to a driving operation, as the driving operation state, the score being calculated based on the sickness status of the user.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶0048-0051) in order to improve accuracy of user sickness status determination by enabling feedback (¶¶0048-0051). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to improve accuracy of user sickness status determination by enabling feedback (¶¶0048-0051) (See: MPEP 2143(I)(D)).
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein the notifying unit notifies the driver of ranking information as the driving operation state, the ranking information being based on a driving operation state of a driver related to occurrence of sickness that is shared with another vehicle.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶0048-0051, 0119) in order to improve accuracy of user sickness status determination by enabling feedback (¶¶0048-0051, 0119). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to improve accuracy of user sickness status determination by enabling feedback (¶¶0048-0051, 0119) (See: MPEP 2143(I)(D)).
  is rejected under 35 U.S.C. 103 as being unpatentable over Wada and Tartz as applied above in view of Bohrmann as applied above.
Regarding Claim , 
 disclose:
wherein the notifying unit notifies the driver of an advice related to the driving operation according to the score.
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of   (¶¶0049-0050) in order to prevent kinetosis induced disturbances (¶¶0049-0050). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to prevent kinetosis induced disturbances (¶¶0049-0050) (See: MPEP 2143(I)(D)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krueger  (US 2016/0167672) - FIG. 6 illustrates a method for controlling a vehicle or device in response to a measured unhealthy human response to a provocative environment. In one embodiment, the method begins by establishing a head-worn unit, shown at step 602. In this embodiment, the head worn unit has a display (established in step 604) and an orientation sensor (established in step 608) and may have an eye tracker camera (established in step 634) … the environmental sensor or sensors can be of any type and placed in any location presented in this disclosure and capable of being understood by anyone skilled in the art. The environmental sensor or sensors are used to measure environmental parameters as shown in step 616. Reference values for head pitch, head roll, and any environmental parameters are also established as shown in step 618. The measured head pitch and roll (from step 610), the measured environmental parameters (from step 616, and the reference values (from step 618) are then compared in step 620 to determine if the environment is provocative. If it is determined that the environment is not provocative, the method continues by measuring head pitch and roll (step 610) and measuring environmental parameters (step 616) until such time that the environment is determined to be provocative (step 620) … calculates an unhealthiness value and this unhealthiness value can then be used to transmit a control signal to a vehicle or device as shown at step 650. Additionally, in the step shown at 660, the person wearing the head-worn unit can look at the display to see both the first image (from step 606) and the second image (from step 612), and use this comparison to help mitigate unhealthiness symptoms from a provocative environment.  An algorithm can be used to calculate an unhealthiness value (step 640 in FIG. 6). Sensors (such as those shown at 132, 134 and 136 in FIG. 3, FIG. 4, and FIG. 5) and the eye camera video processor (224 in FIG. 3, FIG. 4 and FIG. 5) can measure physical human health parameters and transmit this information to the central processing unit (232 in FIG. 3, FIG. 4 and FIG. 5). The algorithm can be responsive to one or more health parameters. As an example, the indicators of an abnormal physical response that could trigger the transmission of a control signal to a vehicle or device (step 650 in FIG. 6) could include: a. The presence of nystagmus with nystagmus velocity greater than 12 degrees per second, sustained over at least 1 minute  b. Galvanic response of greater than 5K ohms, indicating a high level of brain arousal (tense level) sustained over at least 3 minutes c. Detection of Delta waves (frequency waves up to 4 Hz) with EEG measurements d. Detection sleep spindles and K complexes with Theta waves (frequency waves 4.5-6 Hz) with EEG measurements e. Blood pressure (systolic) greater than 200 mmHg or less than 80 mmHg or Diastolic greater than 120 mmHg f. Heart rate less than 50 beats per minute or greater than 200 beats per minute, sustained over at least 10 minutes g. Respiratory rate of less than 10 per minute or greater than 30 per minute, sustained over at least 5 minutes h. Blood oxygen saturation of less than 85% i. Body or skin temperature of greater than 104 degrees (F.) or less than 97 degrees (F.) j. Blood Ph of less than 7.35 or greater than 7.5 k. Glucose levels less than 70 milligrams per deciliter or greater than 250 milligrams per deciliter l. Blood alcohol greater than 0.04 percent m. Lowering of the upper eyelid for at least 60 seconds, with the upper eyelid less than 2 mm from mid-pupil, indicating fatigability. n. Eye lid blink rate that last for at least 5 seconds with a slowed blink rate of less than 10 per 30 seconds (¶¶0166-0183).
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747